Citation Nr: 0901909	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative disc disease 
(DDD), lumbar spine, claimed as low back injury, for the time 
period prior to July 18, 2007.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative disc disease 
(DDD), lumbar spine, claimed as low back injury, for the time 
period since July 18, 2007.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected DDD, cervical spine, claimed 
as neck injury.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected osteoarthritis, tendonitis, 
right shoulder (major).

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected osteoarthritis, tendonitis, 
left shoulder (minor).

6.  Entitlement to service connection for a right hand 
condition.

7.  Entitlement to service connection for a right arm 
condition.

8.  Entitlement to service connection for a right leg 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 28, 2003 to 
April 28, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied the veteran's claim of entitlement to 
service connection for a neck injury, a right hand condition, 
a lower back condition, a right leg condition, a right arm 
condition, and a bilateral shoulder condition.  

A February 2006 rating decision of the RO in North Little 
Rock, Arkansas granted service connection and assigned a 10 
percent disability rating to the veteran's DDD, lumbar spine, 
claimed as low back injury; DDD, cervical spine, claimed as 
neck injury; osteoarthritis, tendonitis, right shoulder 
(major); and osteoarthritis, tendonitis, left shoulder 
(minor), each effective April 29, 2004. 

By a Supplemental Statement of the Case of the RO in North 
Little Rock, Arkansas, dated in September 2007, the RO 
increased the disability rating assigned to the veteran's 
service-connected DDD, lumbar spine, claimed as low back 
injury, from 10 percent to 20 percent disabling, effective 
July 18, 2007, the date upon which the RO was notified of the 
veteran's willingness to undergo VA examination.  However, as 
that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that at that time of the veteran's September 
2005 Notice of Disagreement, the veteran stated that the RO 
made a mistake as to his claim of entitlement to service 
connection for a right leg condition.  The veteran indicated 
that the RO should have addressed the issue of service 
connection as to his left leg, and not the right leg.  While 
the veteran did indeed file a claim of entitlement to service 
connection for a right leg condition at the time of his July 
2004 claim, it appears that he intended to file a claim of 
entitlement to service connection for a left leg condition.  
Thus, the veteran's September 2005 statement as to his left 
leg is an informal claim of entitlement to service connection 
for same.  To date, it appears that the RO has not 
adjudicated the veteran's claim.  As such, this matter is 
referred to the RO for appropriate action.  Further, because 
the veteran has not withdrawn his claim of entitlement to 
service connection for a right leg condition, the issue 
remains on appeal.  

The Board further notes that the veteran submitted a timely 
Notice of Disagreement, dated in September 2005, as to the 
denial of his claim of entitlement to service connection for 
a right arm condition, a right hand condition, and a right 
leg condition.  To date, it appears that the RO has not 
issued a Statement of the Case as to these issues.  Where a 
Notice of Disagreement has been filed with regard to issues, 
and a Statement of the Case has not been issued, the 
appropriate Board action is to remand the issues for issuance 
of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 
238 (1999).

The issues of entitlement to service connection for a right 
hand condition, a right arm condition, and a right leg 
condition, addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the period prior to July 18, 2007, the date upon 
which a 20 percent disability rating was assigned, the 
veteran's DDD, lumbar spine, claimed as low back injury, has 
not been manifested by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, incapacitating episodes, or 
neurological conditions. 

2.  Since July 18, 2007, the date upon which a 20 percent 
disability rating was assigned, the veteran's DDD, lumbar 
spine, claimed as low back injury, has not been manifested by 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, incapacitating episodes, or neurological conditions. 

3.  Since April 29, 2004, the effective date of service 
connection, the veteran's DDD, cervical spine, claimed as 
neck injury, has not been manifested limitation of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, incapacitating episodes, or neurological 
conditions.

4.  Since April 29, 2004, the effective date of service 
connection, the veteran's osteoarthritis, tendonitis, right 
shoulder (major), has not been manifested by limitation of 
arm motion to shoulder level.

5.  Since May 26, 2004, the date upon which symptomatology of 
the condition is of record, the veteran's right ulnar 
neuropathy has been manifested by neurological symptoms 
approximating no more than mild incomplete paralysis of the 
ulnar nerve.

6.  Since April 29, 2004, the effective date of service 
connection, the veteran's osteoarthritis, tendonitis, left 
shoulder (minor), has not been manifested by limitation of 
arm motion to shoulder level and midway between the side and 
shoulder level, or neurological conditions.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for DDD, lumbar spine, claimed as lower back injury, 
have not been met for the time period prior to July 18, 2007, 
the date upon which a 20 percent disability rating was 
assigned.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, DC (Diagnostic 
Code) 5242, 5243 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for DDD, lumbar spine, claimed as lower back injury, 
have not been met for the time period since July 18, 2007, 
the date upon which a 20 percent disability rating was 
assigned.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, DC (Diagnostic 
Code) 5242, 5243 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for DDD, cervical spine, claimed as neck 
injury, have not been met since April 29, 2004, the effective 
date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, DCs 
5238, 5239, 5242, 5243 (2008).

4.  The criteria for an initial disability rating in excess 
of 10 percent for osteoarthritis, tendonitis, right shoulder 
(major) have not been met since April 29, 2004, the effective 
date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, DCs 
5003, 5024, 5201,  (2008).

5.  The criteria for a separate disability rating of 10 
percent for chronic neurological manifestations of the 
veteran's right ulnar neuropathy have been met since May 26, 
2004, the date upon which symptomatology of the condition is 
of record.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.124a, DCs 
8516, 8716 (2008).

6.  The criteria for an initial disability rating in excess 
of 10 percent for osteoarthritis, tendonitis, left shoulder 
(minor), have not been met since April 29, 2004, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R.§ § 3.321(b)(1), 4.40, 4.45, 
4.71a, DCs 5003, 5024, 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The veteran's claims of entitlement to increased initial 
disability ratings for DDD, lumbar spine, claimed as lower 
back injury; DDD, cervical spine, claimed as neck injury; and 
osteoarthritis, tendonitis, right shoulder (major), and left 
shoulder (minor), arise from his disagreement with the 
initial evaluations assigned following the grants of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008). The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2008).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint. 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2008).  
For traumatic arthritis, DC 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

Intervertebral Disc Syndrome (IVDS), pre-operatively or post-
operatively, is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a rating of 20 percent is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A rating of 40 percent is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves. The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2008).

Lumbar Spine

The veteran's DDD, lumbar spine, claimed as lower back 
injury, has been rated 10 percent disabling for the time 
period prior to July 18, 2007, the date upon which a 20 
percent disability rating was assigned.  The veteran's DDD, 
lumbar spine, claimed as lower back injury, has been rated 20 
percent disabling since July 18, 2007.  The veteran's DDD 
lumbar spine, claimed as lower back injury, has been rated 
under DC 5242, which is rated using the General Rating 
Formula for Diseases and Injuries of the Spine.  DC 5242 
contemplates degenerative arthritis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008), 38 C.F.R. § 4.71a, DC 5242 (2008). 

Another applicable diagnostic code, DC 5243, which pertains 
to IVDS, is applicable.  38 C.F.R. § 4.71a, DC 5243.  This 
diagnostic code is also rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R.          
§ 4.71a, DC 5243.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), lumbosacral 
strain (5237), spinal stenosis (5238), spondylolisthesis or 
segmental instability (5239), ankylosing spondylitis (5240), 
or spinal fusion (5241).  Accordingly, the diagnostic codes 
pertaining to those disabilities are not applicable in the 
instant case.  38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5238, 
5239, 5240, 5241 (2008).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A maximum rating in this case of 40 percent is warranted 
where there is forward flexion of the thoracolumbar spine of 
30 degrees or less.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008).

VA treatment records dated in June 2004 indicate that the 
veteran was informed that recent x-ray examination of his 
lumbar spine failed to reveal any fracture, destructive 
lesion, or arthritis.  The veteran complained of chronic low 
back pain and left-sided sciatica.  The veteran was referred 
for a neurological consultation.   
VA treatment records dated in July 2004 indicate that the 
veteran complained that his prescription medication did not 
relieve his back pain, and requested over-the-counter 
medication through VA.  An additional treatment record dated 
in July 2004 indicates that the veteran telephoned the VA 
medical center to inquire as to his MRI testing results.  At 
the time of his telephone call, the veteran reported that his 
pain was an eight on a ten-point scale, relieved somewhat by 
prescription medication.

VA treatment records dated in August 2004 indicate that the 
veteran underwent neurological consultation as to his neck, 
back, and shoulder pain.  VA treatment records indicate that 
one day prior to the consultation, the veteran complained 
that he had a protruding disc in his back.  At the time of 
the consultation, the veteran complained of occasional 
radiation of pain from his lower back to his left leg.  
Somatic motor system examination revealed that the veteran 
could get out of his chair, stand, free walk, tandem walk, 
and toe heel walk very well.  The veteran exhibited good arm 
swinging motion with walking, without festination or 
shuffling gait.  The veteran was able to stand with both feet 
close together and stand on one leg.  There was no evidence 
of Romberg's sign.  The veteran did not exhibit any 
involuntary or resting tremors.  The veteran's muscle tone 
was bulk and normal, without atrophy.  There was no evidence 
of fasciculation, flaccidity, or spasticity.  The proximal 
and distal group muscle strength of the four extremities was 
normal and equal, 5/5.  The veteran was able to raise both 
legs in the supine position.  There was no evidence of 
Barre's sign.  

Range of motion as to the veteran's fingers, forearms, arms, 
shoulders, feet, and hips was normal.  Quadricep and 
hamstring reflexes were 2 plus, and ankle reflexes were 1 
plus.  Toe flexion reflexes were normal.  Abdominal skin 
muscle reflexes were present, without extension toe sign or 
Babinski.  The veteran was able to perform the heel-knee-shin 
maneuver very well, bilaterally.  As to nerve leg-stretching 
tests, the veteran did not exhibit any Lasegue, Meningeal, 
Kernig, or Brudzinski signs.  Pain perception of both arms 
and toes was normal, and vibration perception of hands and 
feet was normal.   

MRI testing conducted one month prior revealed an impression 
of DDD at the lumbar spine, L4-L5, L5-S1 and posterior facet 
osteoarthritis and no free disc fragments.  The diagnosis 
assigned to the veteran, as to his lumbar spine, at the time 
of the August 2004 neurological consultation was degenerative 
joint disease of the lumbar spine, with complaint of pain, 
and without focal motor deficits.  

Report of VA general medical examination dated in December 
2004 indicates that the while the veteran reported recent 
treatment as to his bilateral shoulders and neck; he did not 
report any treatment or symptomology as to his lower back.   

VA treatment records dated in April 2005 indicate that that 
the while the veteran reported recent treatment and pain as 
to his bilateral shoulders and neck, he did not report any 
treatment or symptomology as to his lower back.   

Record of VA physical therapy consultation dated in July 2005 
indicates that while the veteran reported neck and bilateral 
shoulder treatment and pain, he did not report any treatment 
or symptomology as to his lower back.  Record of treatment at 
this time indicates that the physical therapist reviewed MRI 
testing results dated in June 2004 as to the veteran's lumbar 
spine.  

VA treatment records dated in December 2005 indicate that the 
veteran appeared for a routine visit and reported lower back 
pain.  The veteran reported that he had not been taking any 
over-the-counter medication, and that he would like a 
stronger medication for pain.  

VA treatment records dated in May 2006 indicate that the 
veteran reported that prescription medication was not 
relieving his back pain.  

The veteran underwent a VA examination of his spine in August 
2007.  At that time, the veteran reported that "his back was 
beat to death throughout."  The veteran described hitting a 
pothole in a vehicle while in service and jarring his back.  
The veteran reported a history of left-sided leg numbness, 
but stated that such numbness was not currently present.  The 
veteran denied bowel or bladder complaints.  
Physical examination revealed that the veteran could get in 
and out of his chair without difficulty, walk with a normal 
gait, and fully squat.  Range of motion testing of the lumbar 
spine revealed that the veteran was able to bend 50 degrees 
from the vertical three times.  The examiner stated that with 
the forward bending, the veteran reported discomfort and the 
examiner found a palpable and visible spasm on the way up.  
The examiner stated that no tenderness was found.  The 
veteran's rotation was 20 degrees to the left and 20 degrees 
to the right.  He veteran's tilt was 10 degrees to the left 
and 15 degrees to the right.  The veteran's extension was 25 
degrees.  The examiner stated that the veteran did not 
exhibit additional limitation following repetitive use.  The 
examiner stated that the veteran reported flare-ups of lower 
back pain, but that the examiner did not witness such.  

Examination of the lower extremities revealed completely 
normal neurology without deformity or neurological deficit.  
The veteran exhibited good pulses, and was symmetrically 
developed, without atrophy.  

X-ray examination revealed five lumbar vertebrae with normal 
alignment and minimal facet tropism of the left side of L5-
S1.  The obliques were negative, and there was minimal 3-4 
degenerative spondylosis with a spur on the upper side of L4 
and minimal degenerative disc disease at 5-1 with very 
minimal narrowing.  The spot lateral was negative, except for 
minimal narrowing of 5-1.  The examiner stated that the 
veteran was impaired as to his back, with spasm, tightness, 
and discomfort with bending.  The examiner stated that the 
veteran would therefore be restricted in bending, twisting, 
or lifting.  The veteran was diagnosed with chronic lumbar 
sprain with spasm and history of left-sided sciatica and L4 
spondylosis.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine,   Note 2.  

There is no evidence dated prior to July 18, 2007 indicating 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, 
the General Rating Formula for Diseases and Injuries of the 
Spine cannot serve as a basis for a disability rating in 
excess of 10 percent for service-connected DDD, lumbar spine, 
claimed as lower back injury, for the time period prior to 
July 18, 2007.

The range of motion of the veteran's lumbar spine, as shown 
on VA examination in August 2007, falls at most within the 
requirements for a 20 percent rating:  forward flexion 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Limitation of flexion of the lumbar spine to 30 
degrees or less and ankylosis are not shown.  38 C.F.R. § 
4.71a, DC 5242.  Thus, the General Rating Formula for 
Diseases and Injuries of the Spine cannot serve as a basis 
for a disability rating in excess of 20 percent for service-
connected DDD, lumbar spine, claimed as lower back injury, 
for the time period since July 18, 2007.  

Accordingly, the Board turns to the question of whether the 
veteran is entitled to a disability rating for his service-
connected DDD, lumbar spine, claimed as lower back injury, in 
excess of 10 percent for the time period prior to July 18, 
2007, or in excess of 20 percent for the time period since 
July 18, 2007, based upon the diagnostic criteria pertaining 
to IVDS under DC 5243.

On VA examination in August 2007, the veteran did not report 
that he experienced any incapacitating episodes as a result 
of his lumbar spine disability in the past 12 months.  The 
record otherwise does not demonstrate that the veteran was 
prescribed bed rest by a physician.  Accordingly, he is not 
entitled to a disability rating in excess of 10 percent for 
service-connected DDD, lumbar spine, claimed as lower back 
injury, based upon incapacitating episodes, for the time 
period prior to July 18, 2007, or for the time period since 
July 18, 2007.

The Board has also considered whether a separate rating may 
be assigned based on neurological deficit.  It may not in 
this case.  While the veteran complained of occasional 
radiation of pain from his lower back to his left leg during 
treatment in August 2004, and reported a history of left-
sided leg numbness on VA examination in August 2007, 
neurological evaluation on both occasions yielded normal 
results.  Further, while the veteran was diagnosed with 
chronic lumbar sprain with spasm and history of left-sided 
sciatica and L-4 spondylosis in August 2007, there is no 
evidence of record that described symptomatology and a 
diagnosis of left-sided sciatica, or any other neurological 
deficit.  There is no evidence of record indicating any 
abnormality as to straight leg raising, sensation, deep 
tendon reflexes, or bowel, bladder, or erectile dysfunction, 
as to the veteran's lumbar spine.  The veteran has no 
diagnosis of intervertebral disc syndrome or other 
neurological impairment as to his lumbar spine.

The veteran is thus not entitled to a disability rating for 
service-connected DDD, lumbar spine, claimed as lower back 
injury, in excess of 10 percent for the time period prior to 
July 18, 2007, or in excess of 20 percent for the time period 
since July 18, 2007, based upon consideration of any 
neurologic residuals because there are not independently 
ratable neurologic residuals shown or diagnosed by the 
treating and examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
applicable spinal rating criteria for the time period prior 
to July 18, 2007, for service-connected DDD, lumbar spine, 
claimed as lower back injury.  The Board has also determined 
that the veteran is entitled to no more than a 20 percent 
disability rating under any of the applicable spinal rating 
criteria for the time period since July 18, 2007, for 
service-connected DDD, lumbar spine, claimed as lower back 
injury.  Consideration has been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Although the veteran has complained 
of flare-ups, there is no evidence of record that flare-up 
pain further diminished the ranges of motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that from April 29, 2004, 
when service connection became effective, to July 18, 2007, 
the date upon which a 20 percent disability rating was 
assigned, the veteran's service-connected DDD, lumbar spine, 
claimed as lower back injury, has not warranted a rating in 
excess of 10 percent.  Further, the weight of the credible 
evidence demonstrates that since July 18, 2007, the veteran's 
service-connected DDD, lumbar spine, claimed as lower back 
injury, has not warranted a rating in excess of 20 percent.  
As the preponderance of the evidence is against the claim for 
an increased disability rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Cervical Spine

The veteran's DDD, cervical spine, claimed as neck injury, 
has been rated 10 percent disabling under DC 5242, 
degenerative arthritis of the spine, which is rated using the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008), 38 C.F.R. § 4.71a, 
DC 5243.  DCs 5238 and 5243, which pertain to spinal 
spondylitis, and IVDS, respectively, are also applicable.  38 
C.F.R. § 4.71a, DCs 5238, 5243 (2008).  These diagnostic 
codes are also rated under the General Rating Formula for 
Diseases and Injuries of the Spine.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), cervical strain 
(5237), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.  38 
C.F.R.         § 4.71a, DCs 5235, 5236, 5237, 5239, 5240, 
5241 (2008)

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is warranted for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A maximum rating in this case of 30 percent is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine. 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R.     § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

VA treatment records dated in May 2004 indicate that the 
veteran was informed that x-ray examination of his cervical 
spine revealed small degenerative anterior end plate 
osteophytes at C4-5.  Physical examination revealed a 
normocephalic and atraumatic head.  

Report of neurological consultation dated in August 2004 
indicates that the veteran reported an in-service neck 
injury.  The veteran was cooperative and pleasant with normal 
speech.  The veteran's face and motilities of the face were 
normal, and his head was symmetrical.  The veteran exhibited 
normal emotional expression, without ptosis.  There were no 
recent signs of symptoms of head injury, and the temporal 
artery was not palpable, bilaterally.  Percussion of the 
maxillary sinus and mastoid processes showed no tenderness, 
and auscultation of the carotid showed no carotid bruits.  As 
to the cranial nerve, and optic group II, III, IV, and VI, 
there was no ptosis.  The veteran exhibited normal eye 
blinking and his pupils were reactive to light.  The 
veteran's visual field was full on concentration, without 
nystagmus.  The veteran's vertical and horizontal gazes or 
extra ocular movements were full.  The veteran's corneal 
reflexes and discs were sharp.  As to the facial VII and 
trigeminal V optic nerve, the masseters and temporalis 
muscles were bulk, with no sound at the temporal-maxillary 
joint.  The face and mouth opening were symmetrical.  As to 
the brachiomotor of IX and X nerve, the veteran's swallowing 
and gag reflexes were normal.  The veteran's phonation was 
normal, and his palatal elevation was within normal limits.  
As to the tongue and XII nerve, the veteran's tongue 
protruded midline with no fasciculation or atrophy.  As to 
the SCM trapezius XI nerve, the veteran exhibited no 
torticollis and he moved his head back and forth normally.  

The August 2004 report further noted that, as to the special 
sensory group, the veteran's tympanic membrane was intact and 
hearing was acceptable, bilaterally.  The Rinne's test was 
positive and the Weber test was at the midline.  The 
veteran's vestibular system of the VIII nerve was normal, 
without nystagmus.  There was no evidence of Romberg's sign.  
The veteran's smell and taste were reported as normal.  As to 
the summative sensitivities of face and V nerve, the veteran 
reported no facial pain, and the corneal reflexes V through 
VII were brisk.  The veteran's muscle tone was bulk and 
normal, without atrophy, fasciculation, flaccidity, or 
spasticity.  The proximal and distal group muscle strength of 
the four extremities was normal and equal, 5/5.  Testing of 
the veteran's jaw jerk revealed a negative response.  The 
veteran did the finger-nose-finger maneuver, and alternative 
movement was normal and symmetrical, bilaterally.  Sensation 
to light touch of the face and hands was symmetrical.  The 
neurologist reviewed the MRI testing of June 2004, and 
diagnosed the veteran with DJD of the cervical spine, with 
complaint of pain, and without focal motor deficits.  

Report of physical therapy consultation dated in July 2005 
indicates that the veteran reported that he holds his neck 
stiff due to pain when he turns to the right.  The veteran 
reported a sensation of slipping, then grinding, followed by 
severe pain and occasional headache.  The veteran reported 
experiencing some sort of anxiety attacks that occur when he 
wakes, coupled with numbness all over his body, and the sense 
that he is dying.  The veteran reported occasional dry mouth 
with the anxiety attacks.  The veteran reported an in-service 
compression injury as to his neck.  The veteran reported pain 
on a level one on a ten-point scale.  Cervical range of 
motion testing revealed flexion and extension within full 
limits, but with complaints of pain on extension.  Left side 
bend range of motion was decreased 50 percent, and right side 
bend range of motion was decreased 25 percent.  Left rotation 
range of motion was within full limits, but right rotation 
was decreased by 25 percent.  On palpation, some generalized 
tightness in cervical and upper t-spine regions, especially 
around the trapezius and levator muscles, was noted.  MRI 
testing conducted in June 2004 revealed generalized cervical 
DDD with multilevel neural exit foraminal stenosis.  

VA treatment records dated in August 2005 indicate that the 
veteran reported a feeling of painful slipping in his neck 
once every few days.  The veteran reported that he 
experiences headaches associated with the slipping sensation 
in his neck, but that he has not had any anxiety attacks 
lately.  The veteran reported that he has begun to move his 
neck more freely.

VA treatment records dated in October 2005 indicate that the 
veteran reported continued neck pain, and that he has 
difficulty with the chin tuck exercises.  The veteran 
reported a continued feeling of tearing or instability in the 
right side of the neck, posteriorly.  The veteran was given 
prescription medication and the examiner noted that contact 
with the veteran's physical therapist was required.

VA treatment records dated in May 2006 indicate that the 
veteran reported that prescription medication was not 
relieving his neck pain.  

On VA examination in August 2007 the veteran reported a 
jamming incident as to his neck, and reported that his neck 
is currently stiff and bothersome.  Physical examination 
revealed limitation of the cervical spine.  Range of motion 
testing revealed forward flexion to 35 degrees, repeated 
three times, bilateral tilt to 20 degrees with spasm, right 
rotation to 55 degrees, left rotation to 50 degrees, and 
extension to 35 degrees.  The examiner stated that the 
veteran was symmetrically developed, without atrophy.  X-ray 
examination of the cervical spine revealed C4-5 anterior 
spurring, without disc disease.  The veteran was diagnosed 
with chronic cervical sprain with minimal spondylosis.  The 
examiner stated that the veteran works halftime as a tugboat 
driver and flying planes, partly due to his neck, back, and 
shoulder pain, and partly due to scheduling problems.  The 
examiner stated that the veteran did not demonstrate 
additional limitation of motion following repetitive use, and 
that while the veteran described flare-ups, the examiner did 
not witness such.  The examiner opined that the veteran had 
painful motion in his neck, with spasm and without weakness 
or tenderness.  

The ranges of motion of the veteran's cervical spine, as 
shown on VA physical therapy in July 2005, and on VA 
examination in August 2007, fall at most within the 
requirements for a 10 percent rating:  forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal spinal contour.  Limitation of flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees or less, combined cervical motion of 170 degrees 
or less, or muscle spasm or guarding severe enough to result 
in an abnormal spinal contour, are not shown.  38 C.F.R. § 
4.71a, DC 5237. 

The evidence of record indicates that the veteran was 
diagnosed with chronic cervical sprain with minimal 
spondylosis on VA examination in August 2007.  However, as 
discussed above, DC 5238, which pertains to spinal 
spondylitis, is rated under the General Formula for Diseases 
and Injuries of the Spine.  38 C.F.R.  § 4.71a, DC 5238.  By 
the same analysis conducted above, based upon limitation of 
motion of the cervical spine, the veteran is not entitled to 
an increased rating under DC 5238.  Thus, the General Rating 
Formula for Diseases and Injuries of the Spine cannot serve 
as a basis for an increased rating.

As the veteran is not entitled to an increased rating based 
upon limitation of motion of the cervical spine under DCs 
5237 and 5238, the Board turns to the question of whether the 
veteran is entitled to an initial disability rating in excess 
of 10 percent based upon the diagnostic criteria pertaining 
to IVDS under DC 5243.  

There is no evidence of record that the veteran reported 
experiencing any incapacitating episodes as a result of his 
cervical spine disability in the past 12 months. The record 
otherwise does not demonstrate that the veteran was 
prescribed bed rest by a physician.  Accordingly, the Board 
finds that he is not entitled to a rating higher than 10 
percent based upon incapacitating episodes.

The Board has also considered whether a separate rating may 
be assigned based on neurological deficit.  It may not in 
this case.  The veteran complained of a sensation of 
slipping, then grinding, followed by severe pain and 
occasional headache during neurological consultation in 
August 2004.  Report of physical therapy dated in July 2005 
indicates that the veteran reported the same symptomatology 
as above, and added that he experienced some sort of anxiety 
attacks, coupled with occasional dry-mouth, numbness all over 
his body, and the feeling that he is dying.  However, there 
is no indication that such symptomatology was that of a 
neurological condition.  Significantly, no neurological 
deficits were reported or diagnosed at any time, as to the 
veteran's cervical spine.  There were no abnormalities as to 
the veteran's speech, face and modalities of the face, 
cranial nerve and optic group, phonation, swallowing and gag 
reflexes, trapezius XI nerve, special sensory group, smell 
and taste, muscle tone and bulk, muscle strength, movement, 
or sensation, as to the cervical spine.  The veteran has no 
diagnosis of neurological impairment as to his cervical 
spine.

The veteran is thus not entitled to an increased initial 
rating for service-connected DDD, cervical spine, claimed as 
neck injury, based upon consideration of any neurologic 
residuals because there are not independently ratable 
neurologic residuals shown or diagnosed by the treating and 
examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45, as the 
Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board has considered 
the veteran's complaints of pain, as well as all evidence of 
record related to limitation of motion, weakened motion, 
excess motion, incoordination, fatigability, and pain on 
motion, in determining that the preponderance of the evidence 
is against the veteran's claim of entitlement to a rating 
greater than 10 percent.  Although the veteran has complained 
of flare-ups, there is no evidence of record that pain 
further diminished the ranges of motion. 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since April 29, 2004, 
when service connection became effective, the veteran's DDD, 
cervical spine, claimed as neck injury, has not warranted a 
disability rating higher than 10 percent.  As the 
preponderance of the evidence is against the claim for an 
increased initial rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right Shoulder

The veteran's service connected osteoarthritis, tendonitis, 
right shoulder (major), has been rated under DC 5024.  DC 
5024 provides that tenosynovitis shall be rated based on 
limitation of motion of the affected part, as degenerative 
arthritis under 38 C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 
4.71a, DC 5024 (2008).

With regard to the right shoulder, the veteran has not been 
shown to have ankylosis of the scapulohumeral articulation 
(DC 5200), impairment of the humerus, such as loss of the 
head of the humerus (flail shoulder), nonunion of the 
shoulder (flail joint), fibrous union of the humerus, 
recurrent dislocation of the humerus at the scapulohumeral 
joint, or malunion of the humerus (DC 5202), or impairment of 
the clavicle or scapula (DC 5203).  Accordingly, the criteria 
pertaining to those disabilities are not applicable with 
regard to the right shoulder.  38 C.F.R. § 4.71a, DCs 5200, 
5202, 5203 (2008).

The veteran's osteoarthritis, tendonitis, right shoulder 
(major) has been awarded a 10 percent disability rating, 
effective April 29, 2004, the date upon which service 
connection was granted.  The veteran has been awarded a 10 
percent disability rating for his right shoulder on the basis 
of the presence of arthritis.  The diagnostic criteria 
pertaining to osteoarthritis are applicable where limitation 
of motion of the shoulder is noncompensable.  38 C.F.R. § 
4.71a, DCs 5003, 5010 (2008).  

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DC 
5201 are also applicable.  These criteria provide different 
ratings for the minor arm and the major arm. The veteran has 
indicated in various treatment records and on VA examination 
that he is right-handed; therefore, with respect to the right 
shoulder, the Board will apply the ratings and criteria for 
the major arm under the relevant diagnostic codes.  38 C.F.R. 
§ 4.71a, DC 5201 (2008).

For the major arm, a 20 percent rating is warranted for 
limitation of arm motion to shoulder level; a 30 percent 
rating is warranted for limitation of arm motion to midway 
between the side and shoulder level; and, finally, a maximum 
40 percent rating is warranted for limitation of arm motion 
to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Normal forward flexion of the shoulder is zero to 180 
degrees; abduction is zero to 180 degrees; and internal and 
external rotation is from zero to 90 degrees. 38 C.F.R. § 
4.71a, Plate I (2008).  Forward flexion and abduction to 90 
degrees amounts to "shoulder level."

VA treatment records dated on May 26, 2004 indicate that the 
veteran was informed that x-ray examination of his right 
shoulder revealed a right shoulder within normal limits.  The 
veteran was diagnosed with pain involving bilateral 
shoulders, especially the right shoulder, with intermittent 
parasthesias of the right upper extremity, especially the 
hand and forearm.  The physician stated that he could not 
exclude underlying cervical radiculopathy versus carpal 
tunnel syndrome, though his testing Tinel and Phalen signs 
were negative for carpal tunnel.  The veteran was referred 
for further evaluation, to include a neurological 
consultation.  

VA treatment records dated in June 2004 indicate that the 
veteran underwent orthopedic consultation as to his right and 
left shoulders.  The veteran reported that his shoulder pain 
was sometimes worse on the right side.  At the time of the 
consultation, the veteran exhibited full range of motion, 
without evidence of any loss of strength against resistance.  
The orthopedist reviewed the MRI results as to the veteran's 
right shoulder and diagnosed the veteran with tendinitis of 
the left and right shoulders, without the need for surgery.  

VA treatment records dated in August 2004 indicate that the 
veteran underwent neurological consultation as to his neck, 
back, and shoulder pain.  The veteran reported that 
experienced pain and occasional numbness going down to the 
small finger.  On physical examination, the veteran did not 
exhibit involuntary or resting tremors.  Alternative movement 
of both fingers was fast and equal, bilaterally.  The 
veteran's handwriting was good, without micrographia.  The 
veteran's muscle tone was bulk and normal, without atrophy, 
fasciculation, flaccidity, or spasticity.  The proximal and 
distal group muscle strength of four extremities was normal 
and equal, 5/5.  There was no evidence of scapular wing, and 
the veteran was able to raise both shoulders equally.  The 
flexion and extension of fingers, arms, forearms, and 
shoulders were within normal limits, and dorsiflexion of the 
feet was within normal limits.  Adduction and abduction of 
the fingers and hips, bilaterally, were within normal limits.  
Bicep, tricep, and finger flexion reflexes were two plus.  
The veteran exhibited symmetrical sensation to light touch of 
the face, hands, and legs.  Pain perception in both arms and 
toes was normal, as was vibration perception of the hands and 
feet, bilaterally.  The neurologist reviewed the MRI results 
as to the veteran's right shoulder.  The veteran was 
diagnosed with osteoarthritis of both shoulders, with 
complaint of pain, and without focal motor deficits. 

Report of VA general medical examination dated in December 
2004 indicates the veteran reported a history of tendinitis 
in both of his shoulders.  The veteran reported symptomology 
to include pain with repetitive activity such as hammering or 
throwing, and minor difficulty with working with his arms in 
an elevated position.  Physical examination revealed a normal 
gait and stance.  The veteran's shoulders exhibited good 
muscle development, bilaterally.  Range of motion testing 
revealed elevation to 180 degrees, with complaint of some 
pain in the last 45 degrees.  Abduction was to 180 degrees; 
with complain of pain in the left shoulder with elevation 
beyond the horizontal level.  Internal and external rotation 
is to 90 degrees, bilaterally, with complaint of some pain 
with internal rotation at the posterior aspects of the 
shoulder, particularly on the right side.  The veteran was 
diagnosed with tendinitis of the right shoulder with MRI 
evidence of a torn rotator cuff.  

Record of VA physical therapy consultation dated in July 2005 
indicates that the veteran reported problems with his 
shoulder while in service, due to heavy lifting and pulling.  
The veteran reported that while he had been previously 
informed that he had a tear in the left shoulder, his right 
shoulder bothers him more.  The physical therapist diagnosed 
the veteran with a torn rotator cuff, without assignation as 
to left or right.  Range of motion testing as to the 
veteran's shoulders revealed motion within full limits.  The 
therapist noted that the veteran complained of pain with 
internal bilateral rotation.  Strength testing of the 
veteran's right shoulder revealed strength of four plus on 
internal rotation and four on external rotation.  No 
abnormalities as to palpation, sensation, skin integrity, 
mobility, and gait were noted, as to the veteran's right 
shoulder.  Testing of the veteran's right shoulder was 
negative for Hawkins and Speeds, and positive for empty can.  
MRI testing conducted in June 2004 was reported, and revealed 
osteoarthritis and tendonosis of the right shoulder.     

VA treatment records dated in August 2005 indicate that the 
veteran reported nagging shoulder pain.  

On VA examination in August 2007, the veteran reported that 
his right shoulder ached posteriorly, and that he experienced 
pain with elevation.  The veteran reported that physical 
therapy and medication were helpful.  The veteran reported 
numbness in both hands that occurs when he is driving or 
sitting with his arms in an elevated position.  The veteran 
reported that he works about halftime driving a tugboat and 
flying planes, partly due to scheduling problems and partly 
due to neck, back, and shoulder problems.  The examiner 
stated that his numbness mainly involves the ulnar three 
fingers and is worse on the right side.  Physical examination 
of the right shoulder revealed a stable shoulder, without 
impingement or neurological deficits.  Range of motion 
testing revealed abduction to 150 degrees, forward flexion to 
135 degrees on three occasions, internal rotation to 100 
degrees, and external rotation to 25 degrees.  The examiner 
stated that the veteran exhibited a positive Tinel sign over 
the right ulnar nerve at the cubital tunnel, and a positive 
Phalen's sign regarding the median nerve on the left side 
going to the long, ring, and small fingers.  

X-ray examination revealed no definite focal bony or joint 
abnormalities, and an unremarkable exam.  The examiner stated 
that he did not find impairment as to the veteran's shoulders 
to opine for limited use, except possibly for above-the-
shoulder activities.  The examiner stated that the veteran's 
symptomology of carpal tunnel syndrome and right ulnar 
neuropathy would be limiting for prolonged driving and using 
his hands for repetitive activities.  The veteran was 
diagnosed with a history of bilateral shoulder impingement, 
asymptomatic now, and right ulnar neuropathy, intermittent, 
from cubital tunnel and history of bilateral carpal tunnel 
syndrome.

Because the veteran's range of motion testing on VA 
examination in August 2007 was better than limited to 
shoulder level, 90 degrees, and there are no treatment 
records which demonstrate limitation of arm motion to 
shoulder level, a 20 percent rating is not warranted for 
limitation of motion as to the veteran's right shoulder.  

Thus, the Board finds that a disability rating in excess of 
10 percent is not warranted for service-connected 
osteoarthritis, tendonitis, right shoulder (major) under DC 
5201.  Even considering the effects of pain on use, the 
evidence does not show that the right arm is limited in 
motion to shoulder level, and thus the requirements for a 
disability rating under this diagnostic code for functional 
limitation are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the veteran is not entitled to an initial disability 
rating in excess of 10 percent for osteoarthritis, 
tendonitis, right shoulder (major), for limitation of motion 
under DC 5201, it is necessary to determine whether the 
veteran is entitled to a higher rating based upon his 
orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the veteran's 
August 2007 VA examination shows better than limited range of 
motion to shoulder level, 90 degrees.  There are no treatment 
records which demonstrate limitation of arm motion to 
shoulder level, thus, a 20 percent rating is not warranted 
for limitation of motion as to the veteran's right shoulder.

DC 8516 provides the rating criteria for paralysis of the 
ulnar nerve, and therefore neuritis, DC 8616, and neuralgia, 
DC 8716, of that nerve.  Mild incomplete paralysis warrants a 
10 percent rating, moderate incomplete paralysis warrants a 
rating of 30 percent, and severe incomplete paralysis 
warrants a 40 percent rating for the major extremity. A 
maximum evaluation of 60 percent is warranted for complete 
paralysis of the ulnar nerve of the major upper extremity, 
which is defined as being manifested by the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist. 38 C.F.R. § 4.124a, DC 8516, 8616, 8716 (2008).
The veteran was diagnosed with pain involving bilateral 
shoulders, especially the right shoulder, with intermittent 
parasthesias of the right upper extremity, especially the 
hand and forearm in May 2004.  During neurological 
consultation in August 2004, the veteran reported that he 
experienced pain and occasional numbness going down to the 
small finger.  At the time of the consultation, no 
neurological deficits were reported or diagnosed and the 
veteran was diagnosed with osteoarthritis of both shoulders, 
with complaint of pain, and without focal motor deficits.  On 
VA examination in August 2007, the veteran complained of 
numbness in both hands while driving or sitting with his arms 
in an upright position.  The examiner noted that the numbness 
mainly involved the ulnar three fingers and was worse on the 
right side.  At the time of the VA examination, the veteran 
was diagnosed with right ulnar neuropathy, intermittent, from 
cubital tunnel and history of bilateral carpal tunnel 
syndrome.

There is no evidence that the veteran has experienced lost or 
impaired function as to his ulnar three fingers, right hand, 
right arm, or right shoulder.  As discussed in the Increased 
Ratings section of this decision, when the involvement is 
only sensory, the rating should be for the mild, or at most, 
the moderate degree.  There is no evidence that the veteran 
has experienced more than mild incomplete paralysis of the 
ulnar nerve, and such requires a separate rating under DC 
8716 for neuralgia.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
applicable rating criteria.  Consideration has been given to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the 
veteran has complained of shoulder pain, there is no evidence 
of record that pain further diminished the ranges of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The question before the Board, then, is whether the veteran 
is entitled to a separate rating for his neurological 
manifestations.  As discussed above, the veteran has 
complained of neurological manifestations, and objective 
neurological manifestations have been demonstrated.  
Accordingly, the Board finds that the veteran is entitled to 
a separate rating for neurological manifestations, 
specifically, right ulnar neuropathy.

Because there are no other diagnostic codes applicable to the 
veteran's right shoulder disability, the Board finds that the 
veteran has not been entitled to a rating in excess of 10 
percent since April 29, 2004, for X-ray evidence of arthritis 
with a noncompensable level of limitation of motion, however, 
the veteran is entitled to a separate rating since May 26, 
2004, that date upon which symptomatology of the condition is 
of record, for right ulnar neuropathy.

The Board has considered whether, under Fenderson, a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. at 125-26.  
However, the weight of the credible evidence demonstrates 
that the veteran is entitled to a rating of 10 percent for 
the veteran's osteoarthritis, tendonitis, right shoulder 
(major), since April 29, 2004, the effective date of service 
connection, and a separate rating for the veteran's right 
ulnar neuropathy, since May 26, 2004, the date upon which 
symptomatology of the condition is of record.  The "benefit-
of-the-doubt" rule has been considered in making this 
decision.

Left Shoulder

The veteran's service connected osteoarthritis, tendonitis, 
left shoulder (minor), has been rated under DC 5024.  DC 5024 
provides that tenosynovitis shall be rated based on 
limitation of motion of the affected part, as degenerative 
arthritis under 38 C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 
4.71a, DC 5024 (2008).

With regard to the left shoulder, the veteran has not been 
shown to have ankylosis of the scapulohumeral articulation 
(DC 5200), impairment of the humerus, such as loss of the 
head of the humerus (flail shoulder), nonunion of the 
shoulder (flail joint), fibrous union of the humerus, 
recurrent dislocation of the humerus at the scapulohumeral 
joint, or malunion of the humerus (DC 5202), or impairment of 
the clavicle or scapula (DC 5203).  Accordingly, the criteria 
pertaining to those disabilities are not applicable with 
regard to the left shoulder.  38 C.F.R. § 4.71a, DCs 5200, 
5202, 5203 (2008).

The veteran's osteoarthritis, tendonitis, left shoulder 
(minor) has been awarded a 10 percent disability rating, 
effective April 29, 2004, the date upon which service 
connection was granted.  The veteran has been awarded a 10 
percent disability rating for his left shoulder on the basis 
of the presence of arthritis.  The diagnostic criteria 
pertaining to osteoarthritis are applicable where limitation 
of motion of the shoulder is noncompensable.  38 C.F.R. § 
4.71a, DCs 5003, 5010 (2008).  

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DC 
5201 (2008) are also applicable.  These criteria provide 
different ratings for the minor arm and the major arm. The 
veteran has indicated (in various treatment records and on VA 
examination) that he is right-handed; therefore, with respect 
to the left shoulder, the Board will apply the ratings and 
criteria for the minor arm under the relevant diagnostic 
codes.

For the minor arm, a 20 percent rating is warranted for both 
limitation of arm motion to shoulder level and for limitation 
of arm motion to midway between the side and shoulder level, 
and a maximum 30 percent rating is warranted for limitation 
of arm motion to 25 degrees from the side.  38 C.F.R. § 
4.71a, DC 5201 (2008).

Normal forward flexion of the shoulder is zero to 180 
degrees; abduction is zero to 180 degrees; and internal and 
external rotation is from zero to 90 degrees. 38 C.F.R. § 
4.71a, Plate I (2008).  Forward flexion and abduction to 90 
degrees amounts to "shoulder level."

VA treatment records dated in May 2004 indicate that the 
veteran was informed that x-ray examination of his left 
shoulder revealed a left shoulder within normal limits.  The 
veteran was diagnosed with pain involving bilateral 
shoulders, especially the right shoulder, with intermittent 
parasthesias of the right upper extremity, especially the 
hand and forearm.  The physician stated that he could not 
exclude underlying cervical radiculopathy versus carpal 
tunnel syndrome, though his testing Tinel and Phalen signs 
were negative for carpal tunnel.  The veteran was referred 
for further evaluation, to include a neurological 
consultation.  

VA treatment records dated in June 2004 indicate that the 
veteran underwent orthopedic consultation as to his right and 
left shoulders.  At the time of the consultation, the veteran 
exhibited full range of motion, without evidence of any loss 
of strength against resistance.  The orthopedist reviewed the 
MRI results as to the veteran's left shoulder and diagnosed 
the veteran with tendinitis of the left and right shoulders, 
without the need for surgery.  

VA treatment records dated in August 2004 indicate that the 
veteran underwent neurological consultation as to his neck, 
back, and shoulder pain.  The veteran reported that 
experienced pain and occasional numbness going down to the 
small finger.  On physical examination, the veteran did not 
exhibit involuntary or resting tremors.  Alternative movement 
of both fingers was fast and equal, bilaterally.  The 
veteran's handwriting was good, without micrographia.  The 
veteran's muscle tone was bulk and normal, without atrophy, 
fasciculation, flaccidity, or spasticity.  The proximal and 
distal group muscle strength of four extremities was normal 
and equal, 5/5.  There was no evidence of scapular wing, and 
the veteran was able to raise both shoulders equally.  The 
flexion and extension of fingers, arms, forearms, and 
shoulders were within normal limits, and dorsiflexion of the 
feet was within normal limits.  Adduction and abduction of 
the fingers and hips, bilaterally, were within normal limits.  
Bicep, tricep, and finger flexion reflexes were two plus.  
The veteran exhibited symmetrical sensation to light touch of 
the face, hands, and legs.  Pain perception in both arms and 
toes was normal, as was vibration perception of the hands and 
feet, bilaterally.  The neurologist reviewed the MRI results 
as to the veteran's left shoulder.  The veteran was diagnosed 
with osteoarthritis of both shoulders, with complaint of 
pain, and without focal motor deficits. 

Report of VA general medical examination dated in December 
2004 indicates the veteran reported a history of tendinitis 
in both of his shoulders.  The veteran reported symptomology 
to include pain with repetitive activity such as hammering or 
throwing, and minor difficulty with working with his arms in 
an elevated position.  Physical examination revealed a normal 
gait and stance.  The veteran's shoulders exhibited good 
muscle development, bilaterally.  Range of motion testing 
revealed elevation to 180 degrees, with complaint of some 
pain in the last 45 degrees.  Abduction was to 180 degrees; 
with complain of pain in the left shoulder with elevation 
beyond the horizontal level.  Internal and external rotation 
is to 90 degrees, bilaterally, with complaint of some pain 
with internal rotation at the posterior aspects of the 
shoulder, particularly on the right side.  The veteran was 
diagnosed with tendinitis of the left shoulder.  

Record of VA physical therapy consultation dated in July 2005 
indicates that the veteran reported problems with his 
shoulder while in service, due to heavy lifting and pulling.  
The veteran reported that while he had been previously 
informed that he had a tear in the left shoulder, his right 
shoulder bothers him more.  The physical therapist diagnosed 
the veteran with a torn rotator cuff, without assignation as 
to left or right.  Range of motion testing as to the 
veteran's shoulders revealed motion within full limits.  The 
therapist noted that the veteran complained of pain with 
internal bilateral rotation.  Strength testing of the 
veteran's left shoulder revealed strength of five on internal 
rotation and four on external rotation.  MRI testing 
conducted in June 2004 was reported, and revealed tendonosis 
and partial undersurface tear of the supraspinous tendon and 
osteoarthritic change.     

VA treatment records dated in August 2005 indicate that the 
veteran reported nagging shoulder pain. 
 
On VA examination in August 2007, the veteran reported that 
his left shoulder ached posteriorly, and that he experienced 
pain with elevation.  Physical examination of the left 
shoulder revealed a stable shoulder, with a very minimal 
positive impingement on the left and no neurological 
deficits.  Range of motion testing revealed abduction to 150 
degrees, forward flexion to 135 degrees on three occasions, 
internal rotation to 100 degrees, and external rotation to 25 
degrees.  X-ray examination revealed no definite focal bony 
or joint abnormalities, and an unremarkable exam. The veteran 
was diagnosed with a history of bilateral shoulder 
impingement, asymptomatic now, with very minimal findings of 
impingement on the left side only.  The examiner stated that 
he did not find impairment in the shoulders to opine for 
limited use except possibly for above-shoulder activities. 

Because the veteran's range of motion testing on VA 
examination in August 2007 was better than limited to 
shoulder level, 90 degrees, and there are no treatment 
records which demonstrate limitation of arm motion to 
shoulder level, or midway between the side and shoulder level 
a 20 percent rating is not warranted for limitation of motion 
as to the veteran's left shoulder.  

Thus, the Board finds that a disability rating in excess of 
10 percent is not warranted for the service-connected 
osteoarthritis, tendonitis, left shoulder (minor), under this 
diagnostic code.  Even considering the effects of pain on 
use, the evidence does not show that the either arm is 
limited in motion to shoulder level, and thus the 
requirements for a disability rating under this diagnostic 
code for functional limitation are not met.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether a separate rating may 
be assigned based on neurological deficit.  It may not in 
this case.  On neurological consultation in August 2004, 
there were no abnormalities notes as to involuntary or 
resting tremors, handwriting, muscle tone and bulk, muscle 
strength, finger flexion reflexes, sensation to light touch, 
and pain and vibration sensation of the left shoulder, left 
arm, or left hand.  At that time, the veteran was diagnosed 
with osteoarthritis of both shoulders, with complaint of 
pain, and without focal motor deficits.  VA examination of 
the left shoulder in August 2007 revealed a stable shoulder, 
with a very minimal positive impingement on the left and no 
neurological deficits.  The veteran has no diagnosis of 
neurological impairment as to his left shoulder.

The veteran is thus not entitled to an increased initial 
rating for service-connected osteoarthritis tendonitis, left 
shoulder (minor), based upon consideration of any neurologic 
residuals because there are not independently ratable 
neurologic residuals shown or diagnosed by the treating and 
examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
applicable rating criteria.  Consideration has been given to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the 
veteran has complained of shoulder pain, there is no evidence 
of record that pain further diminished the ranges of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Because there are no other diagnostic codes applicable to the 
veteran's left shoulder disability, the Board finds that the 
veteran has not been entitled to a disability rating in 
excess of 10 percent for osteoarthritis, tendonitis, left 
shoulder (minor) since April 29, 2004, for X-ray evidence of 
arthritis with a noncompensable level of limitation of 
motion.

The Board has considered whether, under Fenderson, a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. at 125-26.  
However, the weight of the credible evidence demonstrates 
that a rating in excess of 10 percent for the veteran's 
osteoarthritis, tendonitis, left shoulder (minor) has not 
been warranted since April 29, 2004, the effective date of 
service connection.  The "benefit-of-the-doubt" rule is has 
been considered in making this decision.

Conclusion

Lastly, in reaching this decision as to all of the veteran's 
claims currently before the Board, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  

In this case, there has been no assertion or showing by the 
appellant that his service-connected disabilities have 
necessitated frequent periods of hospitalization.  While the 
appellant may assert that his disabilities have interfered 
with his employability, the evidence of record simply does 
not support a conclusion that any such impairment is beyond 
that already contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for service-
connected degenerative disc disease (DDD), lumbar spine, 
claimed as lower back injury, for the time period prior to 
July 18, 2007, is denied.

A disability rating in excess of 20 percent for service-
connected degenerative disc disease (DDD), lumbar spine, 
claimed as lower back injury, for the time period since July 
18, 2007, is denied.

An initial disability rating in excess of 10 percent for 
service-connected DDD, cervical spine, claimed as neck 
injury, is denied.

An initial disability rating in excess of 10 percent for 
service-connected osteoarthritis, tendonitis, right shoulder 
(major), is denied.

A separate disability rating of 10 percent for right ulnar 
neuropathy associated with service-connected osteoarthritis, 
tendonitis, right shoulder (major), is granted.

An initial disability rating in excess of 10 percent for 
service-connected osteoarthritis, tendonitis, left shoulder 
(minor), is denied.




REMAND

Additional development is needed prior to further disposition 
of the claim.

The case is REMANDED for the following action:

Per Manlincon v. West, 12 Vet. App. 238 
(1999), and following a September 2005 
Notice of Disagreement, send the 
veteran, and his representative, a 
Statement of the Case on the issues of 
entitlement to service connection for a 
right hand condition, a right arm 
condition, and a right leg condition.  
The Statement of the Case should 
include consideration of the claims 
under Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran should 
additionally be informed of his appeal 
rights. 

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


